El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Se pide la eliminación del alegato de la parte apelante, y la desestimación del recurso.
En verdad la apelante no se ajusta a las reglas 42 y 43 de este tribunal. La relación del caso debe establecerse de una manera concisa y sencilla; lo que no ocurre en este caso.
Aunque pueden argumentarse conjuntamente dos o más señalamientos de error, ban de establecerse, en la argumen-tación, de forma que no se mezclen y confundan a tal ex-tremo que se haga difícil saber qué es lo que se discute.
Todos los señalamientos de error deben discutirse o ar-gumentarse, y no dejar al tribunal el trabajo de investigar a cuál de ellos se refiere cada párrafo, o cada página. Lo que el litigante puede y debe hacer por sí, no ha de dejarse en forma que la corte tenga que hacerlo.
Ello no obsta para que el tribunal ejerza su discreción, como lo ha hecho en otras ocasiones, y dé a la parte una oportunidad para enmendar su error.

Se clecla/ra sin lugar la moción de desestimación; y se conceden a la apelante quince días para que presente su ale-gato enmendado.